DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 4/27/2020 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,663,684 B2 (hereinafter “the ‘684 patent”). 

Regarding claims 1-5, 12-18, Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the present application are anticipated by the claimed recitations of the ‘684 patent.
	Specifically, the ‘684 patent recites a fiber optic module comprising: a housing having a first major surface and an opposite second major surface (col. 16, ll. 24-25), and a circumferential edge connecting the first major surface to the second major surface and defining 
	Also, the ‘684 patent recites a fiber optic splitter to split the at least one module input fiber into the plurality of connectorized pigtail outputs (col. 16, ll. 60-62).
	Further, the ‘684 patent recites wherein the module provides straight through cable routing for the at least one module input fiber (col. 16, ll. 56-59).
	In addition, the ‘684 patent recites one or more catches that are configured to mate with structures inside a pocket of a telecommunications enclosure (col. 18, ll. 42-45).
	Also, the ‘684 patent recites at least one window opening in the first major surface, the at least one window opening providing a view of at least a portion of the catches when secured within the pocket of the enclosure (col. 16, ll. 51-55).

	Further, the ‘684 patent recites a fiber optic module comprising: a housing having a first major surface and an opposite second major surface (col. 16, ll. 24-25), and a circumferential edge connecting the first major surface to the second major surface and defining an interior between the first and second major surfaces (col. 16, ll. 25-28); one or more catches that are 
	In addition, the ‘684 patent recites wherein the catches extend outwardly from the housing to mate with structures inside the pocket of the enclosure (col. 18, ll. 41-44).
	Also, the ‘684 patent recites a fiber optic splitter to split the at least one module input fiber into the plurality of connectorized pigtail outputs (col. 16, ll. 60-62).
	Further, the ‘684 patent recites wherein the module provides straight through cable routing for the at least one module input fiber (col. 16, ll. 56-59).
In addition, the ‘684 patent recites at least one connector storage slot disposed on the first major surface of the housing, the at least one connector storage slot configured to store a connectorized pigtail output on the first major surface (col. 16, ll. 39-43).
Also, the ‘684 patent recites wherein a connectorized pigtail output is stored in the connector storage slot adjacent to the at least one window opening in the first major surface (col. 16, ll. 51-55: i.e. they are both disposed on the first major surface).


Regarding claims 6-11, 19-20, Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations of the present application are obvious variations of the claimed features of the ‘684 patent.

Specifically regarding claim 6-7, 19-20, the ’684 patent claims and recites a connector storage slot as already discussed above. Although the ‘684 patent does not explicitly recite the use of rails such that the connectorized pigtail outputs slide on or off the storage slot, or retention tabs interfacing with the connectroized pigtails so as to prevent the pigtails from moving in direction perpendicular to the first major surface, such rails and tabs are well known and commonly used in the fiber optic connector art. Various rails and tabs are advantageously used in the connector storage arrangement for specifically guiding and limiting connector or pigtail movement within fiber optic module housings as required by various fiber optic deployment environment. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the claimed device of the ‘684 patent to have the rails and retention tabs, in the manner claimed in the present application.

Regarding claims 8-9, the ‘684 patent claims he connector storage slot as already discussed above. However, it does not explicitly claim that the connectorized pigtail output can be disconnected from the connector storage slot or the optical adapter, in the manner claimed in the present application. However, such functional use of the connectorized pigtail output may be carried out by the user of the device claimed in the ‘684 patent, if desired by the user of the 
Regarding claims 10-11, the ‘684 patent does not explicitly claim the use of four or more connector storage slots or the use of SC connectors as the pigtail outputs. On the other hand, the use of four or more connector storage slots and the use of SC connectors is well known and common in the fiber optic connector art. The use of four or more connector storage slots or the use of SC connectors would have been readily recognized as advantageous and desirable by one of ordinary skill in the art since it would ensure compatibility with industry-wide usage standards. Therefore, it would have been obvious to a person of ordinary skill in the art to modify the claimed invention of the ‘684 patent to claim the use of four or more connector storage slots or the use of SC connectors as the pigtail outputs, in the manner claimed in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. US 2019/0101716 A1, US 2018/0157002 A1, US 2017/0176701 A1, and US 2013/0084050 A1 disclose optical modules having module enclosures which accommodate fiber optic connectors and pigtails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874